Exhibit 10.16

 

STANDARD INDUSTRIAL LEASE

 

AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION

 

[GRAPHIC]

 

1.  Parties. This Lease, dated, for reference purposes only,
March       ,   2003, 19__, is made by and between County Road Properties, a
partnership (herein called “Lessor”) and Genomic Solutions Inc., a Delaware
corporation (herein called “Lessee”).

 

2.  Premises. Lessor hereby leases to Lessee and Lessee leases from Lessor for
the term, at the rental, and upon all of the conditions set forth herein, that
certain real property situated in the County of San Mateo State of California,
commonly known as 935 Washington Street, San Carlos, California and described as
a single story building containing 22,000 square feet, more or less, measuring
100 feet by 220 feet, situated on that certain 3.87 acre parcel lying adjacent
to the north-westernly line of Block 7, North Redwood Subdivision.  Said
premises are cross-hatched on Exhibit “A” attached hereto and made a part
hereof.  Lessee is granted the non-exclusive right of ingress and egress and
parking over the area marked with diagonal lines on Exhibit “A”.

Said real property including the land and all improvements thereon, is herein
called “the Premises”.

 

3.  Term.

 

3.1 Term.  The term of this Lease shall be for a term of eighteen (18) months
commencing on May 1, 2003 and ending on November 30, 2004 unless sooner
terminated pursuant to any provision hereof; See Paragraph 16.29 of Addendum

 

3.2. Delay in Commencement. See Paragraph 16.30 of Addendum.

 

4.  Rent.  Lessee shall pay to Lessor as rent for the Premises equal monthly
payments of $ 16,500.00, in advance, on the first  day of each month of the term
hereof.  Lessee shall pay Lessor upon the closing of the transactions
contemplated under the Purchase Agreement $ 16,500.00 as rent for May 2003

 

Rent for any period during the term hereof which is for less than one month
shall be a pro rata portion of the monthly installment.  Rent shall be payable
in lawful money of the United States to Lessor at the address stated herein or
to such other persons or at such other places as Lessor may designate in
writing.

 

5.  Security Deposit. Lessee shall deposit with Lessor upon $ 16,500.00 as
security for Lessee’s faithful performance of Lessee’s obligations hereunder. 
If Lessee fails to pay rent or other charges due hereunder, or otherwise
defaults with respect to any provision of this Lease, Lessor may use, apply or
retain all or any portion of said deposit for the payment of any rent or other
charge in default or for the payment of any other sum to which Lessor may become
obligated by reason of Lessee’s default, or to compensate Lessor for any loss or
damage which Lessor may suffer thereby.  If Lessor so uses or applies all or any
portion of said deposit, Lessee shall within ten (10) days after written demand
therefor deposit cash with Lessor in an amount sufficient to restore said
deposit to the full amount hereinabove stated and Lessee’s failure to do so
shall be a material breach of this Lease.  Lessor shall not be required to keep
said deposit separate from its general accounts.  If Lessee performs all of
Lessee’s obligations hereunder, said deposit, or so much thereof as has not
theretofore been applied by Lessor, shall be returned, without payment of
interest or other increment for its use, to Lessee (or, at Lessor’s option, to
the last assignee, if any of Lessee’s interest hereunder) at the expiration of
the term hereof, and after Lessee has vacated the Premises.  No trust
relationship is created herein between Lessor and Lessee with respect to said
Security Deposit.

 

6.  Use.

 

6.1  Use. The Premises shall be used and occupied only for manufacturing,
warehousing, research and development and related office uses as well as other
related legal use and for no other purpose;*

 

6.2  Compliance with Law.

 

(a)  Lessor warrants to Lessee that the Premises, in its existing state, but
without regard to the use for which Lessee will use the Premises, does not
violate any applicable building code regulation or ordinance at the time that
this Lease is executed.  In the event that it is determined that this warranty
has been violated, then it shall be the obligation of the Lessor, after written
notice from Lessee, to promptly, at Lessor’s sole cost and expense, to rectify
any such violation.  In the event that Lessee does not give to Lessor written
notice of the violation of this warranty within 1 year from the commencement of
the term of this Lease, it shall be conclusively deemed that such violation did
not exist and the correction of the same shall be the obligation of the Lessee.

 

(b)  Except as provided in paragraph 6.2 (a), Lessee shall, at Lessee’s expense,
comply promptly with all applicable statutes, ordinances, rules, regulations,
orders, restrictions of record, and requirements in effect during the term or
any part of the term hereof regulating the use by Lessee of the Premises. 
Lessee shall not use nor permit the use of the Premises in any manner that will
tend to create waste or a nuisance or, if there shall be more than one tenant in
the building containing the Premises, shall tend to disturb such other tenants.

 

6.3  Condition of Premises.  Except as provided in paragraph 6.2 (a) Lessee
hereby accepts the Premises in their condition existing as of the date of the
execution hereof, subject to all applicable zoning, municipal, county and state
laws, ordinances and regulations governing and regulating the use of the
Premises, and accepts this Lease subject thereto and to all matters disclosed
thereby and by any exhibits attached hereto.  Lessee acknowledges that neither
Lessor nor Lessor’s agent has made any representation or warranty as to the
suitability of the Premises for the conduct of Lessee’s business.

 

7.  Maintenance, Repairs and Alterations.

 

7.1  Lessee’s Obligation. Lessee shall keep in good order, condition and repair
the Premises and every part thereof, nonstructural, (whether or not such portion
of the Premises requiring repair, or the means of repairing the same are
reasonably or readily accessible to Lessee, and whether or not the need for such
repairs occurs as a result of Lessee’s use, any prior use, the elements or the
age of such portion of the Premises) including, without limiting the generality
of the foregoing, all plumbing, heating, airconditioning, ventilating,
electrical, lighting facilities and equipment within the Premises, fixtures,
walls (interior, ceilings, roofs (interior), floors, windows, doors, plate glass
and skylights located within the Premises, and all landscaping, and signs
located on the Premises and sidewalks and parkways adjacent to the Premises.

 

7.2  Surrender. On the last day of the term hereof, or on any sooner
termination; Lessee shall surrender the Premises to Lessor in the same condition
as when received, broom clean, ordinary wear and tear excepted.  Lessee shall
repair any damage to the Premises occasioned by the removal of Lessee’s trade
fixtures, furnishings and equipment pursuant to Paragraph 7.5(d), which repair
shall include the patching and filling of holes and repair of structural damage.

 

7.3  Lessor’s Rights.  If Lessee fails to perform Lessee’s obligations under
this Paragraph 7, Lessor may at its option (but shall not be required to) enter
upon the Premises, after ten (10) days prior written notice to Lessee, and put
the same in good order, condition and repair, and the cost thereof together with
interest thereon at the rate of 10% per annum shall become due and payable as
additional rental to Lessor together with Lessee’s next rental installment.

 

--------------------------------------------------------------------------------

# the closing of the transactions contemplated under the Purchase Agreement.

* subject to Lessor’s approval, which shall not be unreasonably withheld as well
as any and all applicable government approvals.

 

--------------------------------------------------------------------------------


 

*except Lessor shall repair structural protions and the roof of the building,
all exterior walls, driveways, parking lots and fences.

#See Paragraph 16.40 of Addendum

 

7.4. Lessor’s Obligations. Subject to the provisions of Paragraphs 6.2(a) and 9
and except for damage caused by any negligent or intentional act or omission of
Lessee, Lessee’s agents, employees, or invitees in which event Lessee shall
repair the damage.  Lessor, at Lessor’s expense shall keep in good order,
condition and repair the foundations, exterior walls and the exterior roof of
the Premises.  Lessor shall not, however, be obligated to paint such exterior,
nor shall Lessor be required to maintain the interior surface of exterior walls,
windows, doors or plate glass.  Lessor shall have no obligation to make repairs
under this Paragraph 7.1 until a reasonable time after receipt of written notice
of the need for such repairs.  Lessee expressly waives the benefits of any
statute now or hereafter in effect which would otherwise afford Lessee the right
to make repairs at Lessor’s expense or to terminate this Lease because of
Lessor’s failure to keep the Premises in good order, condition and repair.*

 

7.5  Alterations and Additions.

 

(a)  Lessee shall not, without Lessor’s prior written consent make any
alterations, improvements, additions, or Utility Installations in, on or about
the Premises, except for nonstructural alterations not exceeding $10,000 in any
calendar year in cost.  As used in this Paragraph 7.5 the term “Utility
Installation” shall mean bus ducting, power panels, wiring, fluorescent
fixtures, space heaters, conduits, airconditioning equipment and plumbing. 
Lessor may require that Lessee remove any or all of said alterations,
improvements, additions or Utility Installations at the expiration of the term,
and restore the Premises to their prior condition.  Lessor may require Lessee to
provide Lessor, at Lessee’s sole cost and expense, a lien and completion bond in
an amount equal to one and one-half times the estimated cost of such
improvements, to insure Lessor against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work.  Should Lessee make
any alterations, improvements, additions or Utility Installations without the
prior approval of Lessor, Lessor may require that Lessee remove any or all of
the same.

 

(b)  Any alterations, improvements, additions or Utility Installations in or
about the Premises that Lessee shall desire to make and which requires the
consent of the Lessor shall be presented to Lessor in written form, with
proposed detailed plans.  If Lessor shall give its consent the consent shall be
deemed conditioned upon Lessee acquiring a permit to do so from appropriate
governmental agencies, the furnishing of a copy thereof to Lessor prior to the
commencement of the work and the compliance by Lessee of all conditions of said
permit in a prompt and expeditious manner.

 

(c)  Lessee shall pay, when due, all claims for labor or materials furnished or
alleged to have been furnished to or for Lessee at or for use in the Premises,
which claims are or may be secured by any mechanics’ or materialmen’s lien
against the Premises or any interest therein.  Lessee shall give Lessor not less
than ten (10) days’ notice prior to the commencement of any work in the
Premises, and Lessor shall have the right to post notices of non-responsibility
in or on the Premises as provided by law.  If Lessee shall, in good faith,
contest the validity of any such lien, claim or demand, then Lessee shall, at
its sole expense defend itself and Lessor against the same and shall pay and
satisfy any such adverse judgment that may be rendered thereon before the
enforcement thereof against the Lessor or the Premises, upon the condition that
if Lessor shall require, Lessee shall furnish to Lessor a surety bond
satisfactory to Lessor in an amount equal to such contested lien, claim or
demand indemnifying Lessor against liability for the same and holding the
Premises free from the effect of such lien or claim.  In addition, Lessor may
require Lessee to pay Lessor’s attorneys fees and costs in participating in such
action if Lessor shall decide it is to its best interest to do so.

 

(d)  Unless Lessor requires their removal, as set forth in Paragraph 7.5(a), all
alterations, Improvements, additions and Utility Installations (whether or not
such Utility Installations constitute trade fixtures of Lessee), which may be
made on the Premises, shall become the property of Lessor and remain upon and be
surrendered with the Premises at the expiration of the term.  Notwithstanding
the provisions of this Paragraph 7.5(d).  Lessee’s machinery and equipment,
other than that which is affixed to the Premises so that it cannot be removed
without material damage to the Premises, shall remain the property of Lessee and
may be removed by Lessee subject to the provisions of Paragraph 7.2.#

 

8.  Insurance Indemnity.

 

8.1  Insuring Party.  As used in this Paragraph 8, the term “insuring party”
shall mean the party who has the obligation to obtain the Property Insurance
required hereunder.  The insuring party shall be designated in Paragraph 16.26
hereof. Whether the insuring party is the Lessor or the Lessee, Lessee shall, as
additional rent for the Premises, pay its pro rata portion; See Paragraph 16.33
of Addendum cost of all insurance required hereunder.  If Lessor is the insuring
party Lessee shall, within ten (10) days following demand by Lessor, reimburse
Lessor for the cost of the insurance so obtained.

 

8.2  Liability Insurance.  Lessee shall, at Lessee’s expense obtain and keep in
force during the term of this Lease a policy of Combined Single Limit, Bodily
Injury and Property Damage Insurance insuring Lessor and Lessee against any
liability arising out of the ownership, use, occupancy or maintenance of the
Premises and all areas appurtenant thereto.  Such insurance shall be a combined
single limit policy in an amount not less than $1,000,000.  The policy shall
contain cross liability endorsements and shall insure performance by Lessee of
the indemnity provisions of this Paragraph 8.  The limits of said insurance
shall not, however, limit the liability of Lessee hereunder.  In the event that
the Premises constitute a part of a larger property said insurance shall have a
Lessor’s Protective Liability endorsement attached thereto.  If Lessee shall
fail to procure and maintain said insurance Lessor may, but shall not be
required to procure and maintain the same, but at the expense of Lessee.  Not
more frequently than each 5 years, if, in the reasonable opinion of Lessor, the
amount of liability insurance required hereunder is not adequate, Lessee shall
increase said insurance coverage as required by Lessor.  Provided, however that
in no event shall the amount of the liability insurance increase be more than
fifty percent greater than the amount thereof during the preceding five years of
the term of this lease.  However, the failure of Lessor to require any
additional insurance coverage shall not be deemed to relieve Lessee from any
obligations under this Lease.

 

8.3  Property Insurance.

 

(a)  The insuring party shall obtain and keep in force during the term of this
Lease a policy or policies of insurance covering loss or damage to the Premises,
in the amount of the full replacement value thereof, as the same may exist from
time to time, which replacement value is now $4,250,000.00, but in no event less
than the total amount of promissory notes secured by liens on the Premises
against all perils included within the classification of fire, extended
coverage, vandalism, malicious mischief, special extended perils (all risk) and
sprinkler leakage.  Said insurance shall provide for payment of loss thereunder
to Lessor or to the holders of mortgages or deeds of trust on the Premises.  The
insuring party shall, in addition, obtain and keep in force during the term of
this Lease a policy of rental income insurance covering a period of six months,
with loss payable to Lessor, which insurance shall also cover all real estate
taxes and insurance costs for said period.  If the insuring party shall fail to
procure and maintain said insurance the other party may, but shall not be
required to, procure and maintain the same, but at the expense of Lessee. If
such insurance coverage has a deductible clause, Lessee shall be liable for the
deductible amount.

 

                (b) If the Premises are part of a larger building, or if the
Premises are part of a group of buildings owned by Lessor which are adjacent to
the Premises, then Lessee shall pay for any increase in the property insurance
of such other building or buildings if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.

 

(c) If the Lessor is the insuring party the Lessor will not insure Lessee’s
fixtures, equipment or tenant improvements unless the tenant improvements have
become a part of the Premises under paragraph 7, hereof.  But if Lessee is the
insuring party the Lessee shall insure its fixtures equipment and tenant
improvements.

 

(d) Not more frequently than each three years, if, in the opinion of Lessor, the
amount of property insurance required hereunder is not adequate, the insuring
party shall increase said insurance coverage as required by Lessor.  However,
such increase may be more frequent than each three years if required by the
insurance carrier in order to maintain insurance for the full replacement value
of the Premises.

 

8.4 Insurance Policies.  Insurance required hereunder shall be in companies
holding a “General Policyholders Rating” of B plus or better as set forth in the
most current issue of “Best’s Insurance Guide”.  The insuring party shall
deliver to the other party copies of policies of such insurance or certificates
evidencing the existence and amounts of such insurance with loss payable clauses
satisfactory to Lessor.  No such policy shall be cancellable or subject to
reduction of coverage or other modification except after ten (10) days’ prior
written notice to Lessor.  If Lessee is the insuring party Lessee shall, within
ten (10) days prior to the expiration of such policies, furnish Lessor with
renewals or “binders” thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee upon demand. 
Lessee shall not do or permit to be done anything which shall invalidate the
insurance policies referred to in Paragraph 8.3.  If Lessee does or permits to
be done anything which shall increase the cost of the insurance policies
referred to in Paragraph 8.3, then Lessee shall forthwith upon Lessor’s demand
reimburse Lessor for any additional premiums attributable to any act or omission
or operation of Lessee causing such increase in the cost of insurance.  If
Lessor is the insuring party, and if the insurance policies maintained hereunder
cover other improvements in addition to the Premises, Lessor shall deliver to
Lessee a written statement setting forth the amount of any such insurance cost
increase and showing in reasonable detail the manner in which it has been
computed.

 

8.5 Waiver of Subrogation.  Lessee and Lessor each hereby waive any and all
rights of recovery against the other, or against the officers, employees, agents
and representatives of the other, for loss of or damage to such waiving party or
its property or the property of others under its control to the extent that such
loss or damage is insured against under any insurance policy in force at the
time of such loss or damages.  The insuring party shall, upon obtaining the
policies of insurance required hereunder, give notice to the insurance carrier
or carriers that the foregoing mutual waiver of subrogation is contained in this
Lease.

 

8.6. Indemnity.  Lessee shall indemnify and hold harmless Lessor from and
against any and all claims arising from Lessee’s use of the Premises, or from
the conduct of Lessee’s business or from any activity, work or things done,
permitted or suffered by Lessee in or about the Premises or elsewhere and shall
further indemnify and hold harmless Lessor from and against any and all claims
arising from any breach or default in the performance of any obligation on
Lessee’s part to be performed under the terms of this Lease, or arising from any
negligence of the Lessee, or any of Lessee’s agents, contractors, or employees,
and from and against all costs, attorney’s fees, expenses and liabilities
incurred in the defense of any such claim or any action or proceeding brought
thereon; and in case any action or proceeding be brought against Lessor by
reason of any such claim, Lessee upon notice from Lessor shall defend the same
at Lessee’s expense by counsel satisfactory to Lessor.  Lessee, as a material
part of the consideration to Lessor, hereby assumes all risk of damage to
property or injury to persons, in, upon or about the Premises arising from any
cause and Lessee hereby waives all claims in respect thereof against Lessor. 
See Paragraph 16.38 of Addendum

 

8.7 Exemption of Lessor from Liability.  Lessee hereby agrees that Lessor shall
not be liable for injury to Lessee’s business or any loss of income therefrom or
for damage to the goods, wares, merchandise or other property of Lessee,
Lessee’s employees, invitees, customers, or any other person in or about the
Premises, nor shall Lessor be liable  for injury to the person of Lessee,
Lessee’s employees, agents or contractors, whether such damage or injury is
caused by or results from fire, steam, electricity, gas, water or rain, or from
the breakage, leakage, obstruction or other defects of pipes, sprinklers, wires,
appliances, plumbing, air conditioning or lighting fixtures, or from any other
cause, whether the said damage or injury results from conditions arising upon
the Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, and regardless of whether the cause of
such damage or injury or the means of repairing the same is inaccessible to
Lessee Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant, if any of the building in which the Premises are
located

 

9.  Damage or Destruction.

 

9.1 Partial Damage — Insured.  Subject to the provisions of Paragraphs 9.3 and
9.4. if the Premises are damaged and such damage was caused by a casualty
covered under an insurance policy required to be maintained pursuant to
Paragraph 8.3. Lessor shall at Lessor’s expense repair such damage but not
Lessee’s fixtures, equipment  or tenant improvements unless the same have become
a part of the Premises pursuant to Paragraph 7.5 hereof as soon as reasonably
possible and this Lease shall continue in full force and effect. 
Notwithstanding the above, if the Lessee is the insuring party, and if the
insurance proceeds received by Lessor are not sufficient to effect such repair,
Lessor shall give notice to Lessee of the amount required in addition to the
insurance proceeds to effect such repair. Lessee shall contribute the required
amount to Lessor within ten days after Lessee has received notice from Lessor of
the shortage in the insurance.  When Lessee shall contribute such amount to
Lessor, Lessor shall make such repairs as soon as reasonably possible and this
Lease shall continue in full [ILLEGIBLE].

 

2

--------------------------------------------------------------------------------


 

9.2 Partial Damage — Uninsured.  Subject to the provisions of Paragraphs 9.3 and
9.4, if at any time during the term hereof the Premises are damaged, except by a
negligent or willful act of Lessee, (in which event Lessee shall make the
repairs, at its expense) and such damage was caused by a casualty not covered
under an insurance policy required to be maintained pursuant to Paragraph 8.3,
Lessor may at Lessor’s option either (i) repair such damage as soon as
reasonably possible at Lessor’s expense, in which event this Lease shall
continue in full force and effect, or (ii) give written notice to Lessee within
thirty (30) days after the date of the occurrence of such damage of Lessor’s
intention to cancel and terminate this Lease as of the date of the occurrence of
such damage.  In the event Lessor elects to give such notice of Lessor’s
intention to cancel and terminate this Lease, Lessee shall have the right within
ten (10) days after the receipt of such notice to give written notice to Lessor
of Lessee’s intention to repair such damage at Lessee’s expense, without
reimbursement from Lessor, in which event this Lease shall continue in full
force and effect, and Lessee shall proceed to make such repairs as soon as
reasonably possible.  If Lessee does not give such notice within such 10-day
period this Lease shall be cancelled and terminated as of the date of the
occurrence of such damage.

 

9.3 Total Destruction.  If at any time during the term hereof the Premises are
totally destroyed from any cause whether or not covered by the insurance
required to be maintained pursuant to Paragraph 8.3 (including any total
destruction required by any authorized public authority) this Lease shall
automatically terminate as of the date of such total destruction.

 

9.4 Damage Near End of Term.  If the Premises are partially destroyed or damaged
during the last six months of the term of this Lease, Lessor may at Lessor’s
option cancel and terminate this Lease as of the date of occurrence of such
damage by giving written notice to Lessee of Lessor’s election to do so within
30 days after the date of occurrence of such damage.

 

9.5 Abatement of Rent; Lessee’s Remedies.

 

(a)  If the Premises are partially destroyed or damaged and Lessor or Lessee
repairs or restores them pursuant to the provisions of this Paragraph 9, the
rent payable hereunder for the period during which such damage, repair or
restoration continues shall be abated in proportion to the degree to which
Lessee’s use of the Premises is impaired; Except for abatement of rent if any,
Lessee shall have no claim against Lessor for any damage suffered by reason of
any such damage, destruction, repair or restoration.

 

(b)  If Lessor shall be obligated to repair or restore the Premises under the
provisions of this Paragraph 9 and shall not commence such repair or restoration
within 90 days after such obligation shall accrue.  Lessee may at Lessee’s
option cancel and terminate this Lease by giving Lessor written notice of
Lessee’s election to do so at any time prior to the commencement of such repair
or restoration.  In such event this Lease shall terminate as of the date of such
notice.

 

9.6 Termination — Advance Payments.  Upon termination of this Lease pursuant to
this Paragraph 9, an equitable adjustment shall be made concerning advance rent
and any advance payments made by Lessee to Lessor.  Lessor shall, in addition,
return to Lessee so much of Lessee’s security deposit as has not theretofore
been applied by Lessor.

 

9.7 Waiver.  Lessee waives the provisions of California Civil Code Sections 1932
(2) and 1933 (4) which relate to termination of leases when the thing leased is
destroyed and agrees that such event shall be governed by the terms of this
Lease.

 

10.  Real Property Taxes.

 

10.1  Payment of Taxes.  Lessee shall pay its pro rata share (as reflected in
Paragraph 16.33) to Lessor upon written notice thereof. real property taxes
applicable to the Premises during the term of this Lease.  All such payments
shall be made at least ten (10) days prior to the delinquency date of such
payment.  Lessee shall promptly furnish Lessor with satisfactory evidence that
such taxes have been paid: If any such taxes paid by Lessee shall cover any
period of time prior to or after the expiration of the term hereof, Lessee’s
share of such taxes shall be equitably prorated to cover only the period of time
within the tax fiscal year during which this Lease shall be in effect, and
Lessor shall reimburse Lessee to the extent required.

 

10.2  Definition of “Real Property” Tax.  As used herein, the term “real
property tax” shall include any form of assessment, license fee, commercial
rental tax, levy, penalty, or tax (other than inheritance or estate taxes),
imposed by any authority having the direct or indirect power to tax, including
any city, county, state or federal government, or any school, agricultural,
lighting, drainage or other improvement district thereof, as against any legal
or equitable interest of Lessor in the Premises or in the real property of which
the Premises are a part, as against Lessor’s right to rent or other income
therefrom, or as against Lessor’s business of leasing the Premises or any tax
imposed in substitution, partially or totally, of any tax previously included
within the definition of real property tax, or any additional tax the nature of
which was previously included within the definition of real property tax.

 

10.3  Joint Assessment.  If the Premises are not separately assessed, Lessee’s
liability shall be an equitable proportion of the real property taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Lessor from the respective valuations assigned in
the assessor’s work sheets or such other information as may be reasonably
available.  Lessor’s reasonable determination thereof, in good faith, shall be
conclusive.

 

10.4  Personal Property Taxes.

 

(a)  Lessee shall pay prior to delinquency all taxes assessed against and levied
upon trade fixtures, furnishings, equipment and all other personal property of
Lessee contained in the Premises or elsewhere.  When possible, Lessee shall
cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of Lessor.

 

(b)  If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay Lessor the taxes attributable to Lessee within
10 days after receipt of a written statement setting forth the taxes applicable
to Lessee’s property.

 

11.  Utilities.

 

Lessee shall pay for all water, sewer, gas, heat, light, power, telephone and
other utilities and services supplied to the Premises, together with any taxes
thereon.  If any such services are not separately metered to Lessee, Lessee
shall pay a reasonable proportion to be determined by Lessor of all charges
jointly metered with other premises.

 

12.  Assignment and Subletting.

 

12.1  Lessor’s Consent Required.  Lessee shall not voluntarily or by operation
of law assign, transfer, mortgage, sublet, or otherwise transfer or encumber all
or any part of Lessee’s interest in this Lease or in the Premises, without
Lessor’s prior written consent, which Lessor shall not unreasonably withhold. 
Any attempted assignment, transfer, mortgage, encumbrance or subletting without
such consent shall be void, and shall constitute a breach of this Lease.

 

3

--------------------------------------------------------------------------------


 

 

12.2  Lessee Affiliate.  Notwithstanding the provisions of paragraph 12.1
hereof, Lessee may assign or sublet the Premises, or any portion thereof,
without Lessor’s consent, to any corporation which controls, is controlled by or
is under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all the assets of Lessee as a going concern of the business that is being
conducted on the Premises, provided that said assignee assumes, in full, the
obligations of Lessee under this Lease.  Any such assignment shall not, in any
way, affect or limit the liability of Lessee under the terms of this Lease even
if after such assignment or subletting the terms of this Lease are materially
changed or altered without the consent of Lessee, the consent of whom shall not
be necessary.

 

12.3  No Release of Lessee.  Regardless of Lessor’s consent, no subletting or
assignment shall release Lessee of Lessee’s obligation or alter the primary
liability of Lessee to pay the rent and to perform all other obligations to be
performed by Lessee hereunder.  The acceptance of rent by Lessor from any other
person shall not be deemed to be a waiver by Lessor of any provision hereof. 
Consent to one assignment or subletting shall not be deemed consent to any
subsequent assignment or subletting.  In the event of default by any assignee of
Lessee or any successor of Lessee, in the performance of any of the terms
hereof, Lessor may proceed directly against Lessee without the necessity of
exhausting remedies against said assignee.  Lessor may consent to subsequent
assignments or subletting of this Lease or amendments or modifications to this
Lease with assignees of Lessee, without notifying Lessee, or any successor of
Lessee, and without obtaining its or their consent thereto and such action shall
not relieve Lessee of liability under this Lease.

 

12.4  Attorney’s Fees.  In the event Lessee shall assign or sublet the Premises
or request the consent of Lessor to any assignment or subletting or if Lessee
shall request the consent of Lessor for any act that Lessee proposes to do then
Lessee shall pay Lessor’s reasonable attorneys fees incurred in connection
therewith, such attorneys fees not to exceed $250.00 for each such request.

 

13.          Defaults; Remedies.

 

13.1  Defaults.  The occurrence of any one or more of the following events shall
constitute a material default and breach of this Lease by Lessee:

 

(a)  The vacating or abandonment of the Premises by Lessee.

 

(b)  The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, where such failure
shall continue for a period of three days after written notice thereof from
Lessor to Lessee.

 

(c)  The failure by Lessee to observe or perform any of the covenants,
conditions or provisions of this Lease to be observed or performed by Lessee,
other than described in paragraph (b) above, where such failure shall continue
for a period of 30 days after written notice hereof from Lessor to Lessee;
provided, however, that if the nature of Lessee’s default is such that more than
30 days are reasonably required for its cure, then Lessee shall not be deemed to
be in default if Lessee commenced such cure within said 30-day period and
thereafter diligently pursues such cure to completion.

 

(d) (i) The making by Lessee of any general assignment, or general arrangement
for the benefit of creditors; (ii) the filling by or against Lessee of a
petition to have Lessee adjudged a bankrupt or a petition for reorganization or
arrangement under any law relating to bankruptcy (unless, in the case of a
petition filed against Lessee, the same is dismissed within 60 days); (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease,
where possession is not restored to Lessee within 30 days; or (iv) the
attachment, execution or other judicial seizure of substantially all of Lessee’s
assets located at the Premises or of Lessee’s interest in this Lease, where such
seizure is not discharged within 30 days.

 

(e)  The discovery by Lessor that any financial statement given to Lessor by
Lessee, any assignee of Lessee, any subtenant of Lessee, any successor in
interest of Lessee or any guarantor of Lessee’s obligations hereunder, and any
of them, was materially false.

 

13.2  Remedies.  In the event of any such material default or breach by Lessee,
Lessor may at any time thereafter, with or without notice or demand and without
limiting Lessor in the exercise of any right or remedy which Lessor may have by
reason of such default or breach:

 

(a)  Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor.  In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee’s default
including, but not limited to, the cost of recovering possession of the
Premises; expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorney’s fees, and any real estate commission
actually paid; the worth at the time of award by the court having jurisdiction
thereof of the amount by which the unpaid rent for the balance of the term after
the time of such award exceeds the amount of such rental loss for the same
period that Lessee proves could be reasonably avoided; that portion of the
leasing commission paid by Lessor pursuant to Paragraph 15 applicable to the
unexpired term of this Lease.

 

3

--------------------------------------------------------------------------------


 

(b)  Maintain Lessee’s right to possession in which case this Lease shall
continue in effect whether or not Lessee shall have abandoned the Premises.  In
such event Lessor shall be entitled to enforce all of Lessor’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due hereunder.

 

(c)  Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the State in which the Premises are located.

 

13.3  Default by Lessor.  Lessor shall not be in default unless Lessor fails to
perform obligations required of Lessor within a reasonable time, but in no event
later than thirty (30) days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying wherein Lessor has failed to perform such obligations; provided,
however, that if the nature of Lessor’s obligation is such that more than thirty
(30) days are required for performance then Lessor shall not be in default if
Lessor commences performance within such 30-day period and thereafter diligently
prosecutes the same to completion.

 

13.4  Late Charges.  Lessee hereby acknowledges that late payment by Lessee to
Lessor of rent and other sums due hereunder will cause Lessor to incur costs not
contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain.  Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed on Lessor by the
terms of any mortgage or trust deed covering the Premises.  Accordingly, if any
installment of rent or any other sum due from Lessee shall not be received by
Lessor or Lessor’s designee within ten (10) days after such amount shall be due,
Lessee shall pay to Lessor a late charge equal to 5% of such overdue amount. 
The parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of late payment by Lessee. 
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee’s default with respect to such overdue amount, nor prevent Lessor from
exercising any of the other rights and remedies granted hereunder.

 

14. Condemnation.  If the Premises or any portion thereof are taken under the
power of eminent domain, or sold under the threat of the exercise of said power
(all of which are herein called “condemnation”), this Lease shall terminate as
to the part so taken as of the date the condemning authority takes title or
possession, whichever first occurs.  If more than 10% of the floor area of the
improvements on the Premises, or more than 25% of the land area of the Premises
which is not occupied by any improvements, is taken by condemnation, Lessee may,
at Lessee’s option, to be exercised in writing only within ten (10) days after
Lessor shall have given Lessee written notice of such taking (or in the absence
of such notice, within ten (10) days after the condemning authority shall have
taken possession) terminate this Lease as of the date the condemning authority
takes such possession.  If Lessee does not terminate this Lease in accordance
with the foregoing, this Lease shall remain in full force and effect as to the
portion of the Premises remaining, except that the rent shall be reduced in the
proportion that the floor area taken bears to the total floor area of the
building situated on the Premises.  Any award for the taking of all or any part
of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold or for the taking of the fee, or as severance damages; provided,
however, that Lessee shall be entitled to any award for loss of or damage to
Lessee’s trade fixtures and removable personal property.  In the event that this
Lease is not terminated by reason of such condemnation.  Lessor shall, to the
extent of severance damages received by Lessor in connection with such
condemnation, repair any damage to the Premises caused by such condemnation
except to the extent that Lessee has been reimbursed therefor by the condemning
authority.  Lessee shall pay any amount in excess of such severance damages
required to complete such repair.

 

15.  Broker’s Fee.  Upon execution of this Lease by both parties, Lessor shall
pay to N/A, a licensed real estate broker, a fee as set forth in a separate
agreement between Lessor and said broker, or in the event there is no separate
agreement the sum of $0.00 for brokerage services rendered by said broker to
Lessor in this transaction.  Lessor further agrees that if Lessee exercises any
option granted herein or any option substantially similar thereto, either to
extend the term of this Lease, to renew this Lease, to purchase said Premises or
any part thereof and/or any adjacent property which Lessor may own or in which
Lessor has an interest, or any other option granted herein, or if said broker is
the procuring cause of any other lease or sale entered into between the parties
pertaining to the Premises and/or any adjacent property in which Lessor has an
interest, then as to any of said transactions, Lessor shall pay said broker a
fee in accordance with the schedule of said broker in effect at the time of
execution of this Lease.  Lessor agrees to pay said fee not only on behalf of
Lessor but also on behalf of any person, corporation, association, or other
entity having an ownership interest in said real property or any part thereof,
when such fee is due hereunder.  Any transferee of Lessor’s Interest in this
Lease, by accepting an assignment of such interest, shall be deemed to have
assumed Lessor’s obligation under this Paragraph 15.  Said broker shall be a
third party beneficiary of the provisions of this Paragraph.

 

16.  General Provisions.

 

16.1  Estoppel Certificate.

 

(a)  Lessee shall at any time upon not less than ten (10) days’ prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying that this Lease is unmodified and in full force and
effect (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect) and the date to
which the rent and other charges are paid in advance, if any, and (ii)
acknowledging that there are not, to Lessee’s knowledge, any uncured defaults on
the part of Lessor hereunder, or specifying such defaults if any are claimed. 
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer of the Premises.

 

(b)  Lessee’s failure to deliver such statement within such time shall be
conclusive upon Lessee (i) that this Lease is in full force and effect, without
modification except as may be represented by Lessor, (ii) that there are no
uncured defaults in Lessor’s performance, and (iii) that not more than one
month’s rent has been paid in advance or such failure may be considered by
Lessor as a default by Lessee under this Lease.

 

(c)  If Lessor desires to finance or refinance the Premises, or any part
thereof, Lessee hereby agrees to deliver to any lender designated by Lessor such
financial statements of Lessee as may be reasonably required by such lender. 
Such statements shall include the past three years’ financial statements of
Lessee.  All such financial statements shall be received in confidence and shall
be used only for the purposes herein set forth.

 

16.2  Lessor’s Liability.  The term “Lessor” as used herein shall mean only the
owner or owners at the time in question of the fee title or a lessee’s interest
in a ground lease of the Premises, and except as expressly provided in Paragraph
15, in the event of any transfer of such title or interest, Lessor herein named
(and in case of any subsequent transfers the then grantor) shall be relieved
from and after the date of such transfer of all liability as respects Lessor’s
obligations thereafter to be performed, provided that any funds in the hands of
Lessor or the then grantor at the time of such transfer, in which Lessee has an
interest, shall be delivered to the grantee.  The obligations contained in this
Lease to be performed by Lessor shall, subject as aforesaid, be binding on
Lessor’s successors and assigns, only during their respective periods of
ownership.

 

16.3  Severability.  The invalidity of any provision of this Lease as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.

 

16.4  Interest on Past-due Obligations.  Except as expressly herein provided,
any amount due Lessor not paid when due shall bear interest at 10% per annum
from the date due.  Payment of such interest shall not excuse or cure any
default by Lessee under this Lease, provided, however, that interest shall not
be payable on late charges incurred by Lessee nor on any amounts upon which late
charges are paid by Lessee.

 

16.5  Time of Essence.  Time is of the essence.

 

16.6  Captions. Article and paragraph captions are not a part hereof.

 

16.7 Incorporation of Prior Agreements; Amendments.  This Lease contains all
agreements of the parties with respect to any matter mentioned herein.  No prior
agreement or understanding pertaining to any such matter shall be effective. 
This Lease may be modified in writing only, signed by the parties in interest at
the time of the modification.  Except as otherwise stated in this Lease, Lessee
hereby acknowledges that neither the real estate broker listed in Paragraph 15
hereof nor any cooperating broker on this transaction nor the Lessor or any
employees or agents of any of said persons has made any oral or written
warranties or representations to Lessee relative to the condition or use by
Lessee of said Premises and Lessee acknowledges that Lessee assumes all
responsibility regarding the Occupational Safety Health Act or the legal use of
adaptability of the Premises and the compliance thereof to all applicable laws
and regulations enforced during the term of this Lease except as otherwise
specifically stated in this Lease.

 

16.8  Notices.  Any notice required or permitted to be given hereunder shall be
in writing and may be given by personal delivery or by certified mail, and if
given personally or by mail, shall be deemed sufficiently given if addressed to
Lessee or to Lessor, at the address noted below the signature of the respective
parties, as the case may be.  Either party may by notice to the other specify a
different address for notice purposes except that upon Lessee’s taking
possession of the Premises, the Premises shall constitute Lessee’s address for
notice purposes.  A copy of all notices required or permitted to be given to
Lessor hereunder shall be concurrently transmitted to such party or parties at
such addresses as Lessor may from time to time hereafter designate by notice to
Lessee.

 

16.9  Waivers.  No waiver by Lessor of any provision hereof shall be deemed a
waiver of any other provision hereof or of any subsequent breach by Lessee of
the same or any other provision.  Lessor’s consent to or approval of any act
shall not be deemed to render unnecessary the obtaining of Lessor’s consent to
or approval of any subsequent act by Lessee.  The acceptance of rent hereunder
by Lessor shall not be a waiver of any preceding breach by Lessee of any
provision hereof, other than the failure of Lessee to pay the particular rent so
accepted, regardless of Lessor’s knowledge of such preceding breach at the time
of acceptance of such rent.

 

16.10  Recording.  Lessee shall not record this Lease without Lessor’s prior
written consent, and such recordation shall, at the option of Lessor constitute
a non-curable default of Lessee hereunder.  Either party shall, upon request of
the other, execute, acknowledge and deliver to the other a “short form”
memorandum of this Lease for recording purposes.

 

16.11  Holding Over.  If Lessee remains in possession of the Premises or any
part thereof after the expiration of the term hereof without the express written
consent of Lessor, such occupancy shall be a tenancy from month to month at a
rental in the amount of the last monthly rental plus all other charges payable
hereunder, and upon all the terms hereof applicable to a month-to-month tenancy.

 

16.12  Cumulative Remedies.  No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

 

16.13  Covenants and Conditions.  Each provision of this Lease performable by
Lessee shall be deemed both a covenant and a condition.

 

16.14  Binding Effect; Choice of Law.  Subject to any provisions hereof
restricting assignment or subletting by Lessee and subject to the provisions of
Paragraph 16.2 this Lease shall bind the parties, their personal
representatives, successors and assigns.  This Lease shall be governed by the
laws of the State in which the Premises are located.

 

16.15  Subordination.

 

(a)  This Lease, at Lessor’s option, shall be subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation for security now or
hereafter placed upon the real property of which the Premises are a part and to
any and all advances made on the security thereof and to all renewals,
modifications, consolidations, replacements and extensions thereof. 
Notwithstanding such subordination, Lessee’s right to quiet possession of the
Premises shall not be disturbed.  If Lessee is not in default and so long as
Lessee shall pay the rent and observe and perform all of the provisions of this
Lease unless this Lease is otherwise terminated pursuant to its terms.  If any
mortgagee, trustee or ground lessor shall elect to have this Lease prior to the
lien of its mortgage, deed of trust or ground lease, and shall give written
notice thereof to Lessee, this Lease shall be deemed prior to such mortgage,
deed of trust or ground lease, whether this Lease is dated prior or subsequent
to the date of said mortgage, deed of trust or ground lease or the date of
recording thereof.

 

4

--------------------------------------------------------------------------------


 

(b)  Lessee agrees to execute any documents required to effectuate such
subordination or to make this Lease prior to the lien of any mortgage, deed of
trust or ground lease, as the case may be, and failing to do so within ten (10)
days after written demand, does hereby make, constitute and irrevocably appoint
Lessor as Lessee’s attorney in fact and in Lessee’s name, place and stead, to do
so.

 

16.16  Attorney’s Fees. If either party or the broker named herein brings an
action to enforce the terms hereof or declare rights hereunder, the prevailing
party in any such action, on trial or appeal, shall be entitled to his
reasonable attorney’s fees to be paid by the losing party as fixed by the
court.  The provisions of this paragraph shall inure to the benefit of the
broker named herein who seeks to enforce a right hereunder.

 

16.17  Lessor’s Access.  Lessor and Lessor’s agents shall have the right to
enter the Premises at reasonable times on 24 hours notice (except in
emergencies) for the purpose of inspecting the same, showing the same to
prospective purchasers, or lenders, or lessees, and making such alterations,
repairs, improvements or additions to the Premises or to the building of which
they are a part as Lessor may deem necessary or desirable.  Lessor may at any
time place on or about the Premises any ordinary “For Sale” signs and Lessor may
at any time during the last 120 days of the term hereof place on or about the
Premises any ordinary “For Lease” signs, all without rebate of rent or liability
to Lessee.

 

16.18  Signs and Auctions.  Lessee shall not place any sign upon the Premises or
connect any auction thereon without Lessor’s prior written consent except that
Lessee shall have the right, without the prior permission of Lessor to place
ordinary and usual for rent of sublet signs thereon.

 

16.19  Merger.  The voluntary or other surrender of this Lease by Lessee, or a
mutual cancellation thereof, or a termination by Lessor, shall not work a
merger, and shall, at the option of Lessor, terminate all or any existing
subtenancies or may, at the option of Lessor, operate as an assignment to Lessor
of any or all of such subtenancies.

 

16.20  Corporate Authority.  If Lessee is a corporation, each individual
executing this Lease on behalf of said corporation represents and warrants that
he is duly authorized to execute and deliver this Lease on behalf of said
corporation, in accordance with a duly adopted resolution of the Board of
Directors of said corporation or in accordance with the Bylaws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms.  If Lessee is a corporation Lessee shall, within thirty (30)
days after execution of this Lease, deliver to Lessor a certified copy of a
resolution of the Board of Directors of said corporation authorizing or
ratifying the execution of this Lease.

 

16.21  Consents.  Wherever in this Lease the consent of one party is required to
an act of the other party such consent shall not be unreasonably withheld.

 

16.22  Guarantor.  In the event that there is a guarantor of this Lease, said
guarantor shall have the same obligations as Lessee under Paragraphs 16.1 and
16.20 of this Lease.

 

16.23  Quiet Possession.  Upon Lessee paying the fixed rent reserved hereunder
and observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, Lessee shall have quiet
possession of the Premises for the entire term hereof subject to all of the
provisions of this Lease.

 

16.24  Options. In the event that the Lessee, under the terms of this Lease, has
any option to extend the term of this Lease, or any option to purchase the
Premises or any right of first refusal to purchase the Premises or other
property of Lessor, then each of such options and rights are personal to Lessee
and may not be exercised or be as igned, voluntarily or involuntarily, by or to
any one other than Lessee except that it may be exercised by or assigned to any
of the entities described in paragraph 12.2 hereof for whom Lessee does not need
the consent of Lessor to assign this Lease.  In the event that Lessee hereunder
has any multiple options to extend this Lease a later option to extend the Lease
cannot be exercised unless the prior option has been so exercised.

 

16.25  Multiple Tenant Building Rules and Regulations.  In the event that the
Premises are part of a larger building or group of buildings then Lessee agrees
that it will abide by, keep and observe all reasonable rules and regulations
which Lessor may make from time to time for the management, safety, care, and
cleanliness of the building and grounds, the parking of vehicles and the
preservation of good order therein as well as for the convenience of other
occupants and tenants of the building.  Further, Lessee will promptly pay its
prorata share, as reasonably determined by Lessor, of any maintenance or repair
of such portion of the Premises or such portion of the property of which the
Premises are a part, which are common areas or used by Lessee and other
occupants thereof.  The violations of any such rules and regulations, or the
failure to pay such prorata share of costs, shall be deemed a material breach of
this Lease by Lessee.

 

16.26  Insuring Party.  The insuring partly under this lease shall be the
Lessor.

 

16.27  Additional Provisions.  If there are no additional provisions draw a line
from this point to the next printed word after the space left here.  If there
are additional provisions place the same here.

 

SEE ADDENDUM ATTACHED HERETO AND MADE A PART HEREOF

ALSO INCLUDES EXHIBIT A (property diagram)

 

 

The parties hereto have executed this Lease at the place and on the dates
specified immediately adjacent to their respective signatures.

 

If this Lessee has been filled in it has been prepared for submission to your
attorney for approval.  No representation or recommendation is made by the real
estate broker or its agents or employees as to the legal sufficiency, legal
effect, or tax consequences of this Lease or the transaction relating thereto.

 

Executed at

Palm Desert, Calif.

 

 

COUNTY ROAD PROPERTIES

 

 

 

on

March 8, 2003

 

By

/s/ Roland Lampert

/s/ Audrey Lampert

Address

660 Woodside Drive, Woodside, CA 94062

 

 

ROLAND LAMPERT

AUDREY LAMPERT

 

 

 

 

 

 

 

P.O. Box 7624, Menlo Park, CA 94026-7824

 

By

/s/ Boris Wolper

 

 

 

 

BORIS WOLPER

MALKAH WOLPER CAROTHERS

 

 

 

“LESSOR” (Corporate seal)

 

 

 

 

Executed at

 

 

 

GENOMIC SOLUTIONS INC., a Delaware corporation

 

 

 

 

on

 

 

By

/s/ Jeffrey S. Williams

 

 

By

Jeffrey S. Williams, President

Address

935 Washington St., San Carlos, CA 94070

 

 

"LESEE" (Corporate Seal)

 

5

--------------------------------------------------------------------------------


 

 

Exhibit “A”

 

This is a diagram of the city block (the “Block”) on which the leased property
is located.  The Block is bordered to the north by Washington St., to the east
by Industrial Road and to the west by Bayport Ave.  Industrial Road extends one
block to the north and one block to the south of the Block.  Washington St.
extends one block to the west of the Block.  Bayport Ave extends one block to
the north of the Block.  Bayside Blvd. intersects with Washington St. between
Industrial Road and Bayport Ave. and terminates at the Block.  Varian St.
originates at the bottom right portion of the Block and runs west.  No border or
street appears to the direct south of the Block.  The Block is divided into
eleven subparts, labeled (clockwise, from top left) Block 7, Parking, 1650
Industrial, 929 Washington, 933 Washington, 933 Washington, 935 Washington,
Parking, 990 Varian, Block 7 and Block 7.  Descriptions of the subparts appear
below.

 

Block 7 (top left subpart of Block).  A rectangular subpart with a large X drawn
through it and the words “Block 7” running from the west side to the east side
of the subpart.  This subpart measures 0.9 inches by 1.75 inches.

 

Parking (top middle subpart of Block).  A subpart shaped like a backward letter
‘L’ with diagonal lines drawn through it.  The larger leg of the ‘L’ shape
measures 1 inch by 5.25 inches and the smaller leg measures 0.9 inches by 0.9
inches.  The word “Parking”, running from the north side to the south side,
appears four times in this subpart.

 

1650 Industrial (top right subpart of Block).  A rectangular subpart measuring 1
inch by 3 inches with the words “1650 Industrial” running from the north side to
the south side of the subpart.  An interior line bisects this subpart creating a
letter ‘L’ shaped section on its eastern side.  The larger leg (running north to
south) of the ‘L’ shape measures 0.9 inches by 0.8 inches and the smaller leg
(running east to west) measures 0.1 inch by 0.8 inches.  The number ‘82’ is
handwritten into this subpart in three places with the letters running from east
to west.  The number ‘100’ is handwritten into this subpart running north to
south.

 

929 Washington (upper middle right subpart of Block).  A rectangular subpart
measuring 1 inch by 0.8 inches with the words “929 Washington” running from the
north side to the south side of the subpart.  An interior line bisects this
subpart creating a letter ‘L’ shaped section on its northern side.  The larger
leg (running north to south) of the ‘L’ shape measures 0.4 inches by 0.1 inches
and the smaller leg (running east to west) measures 0.1 inches by 0.1 inches. 
The number ‘100’ is handwritten into this subpart with the letters running from
east to west.  The number ‘116’ is handwritten into this subpart running north
to south.

 

933 Washington (middle right subpart of Block).  A rectangular subpart measuring
0.9 inches by 1.6 inches with the words “933 Washington” running from the north
side to the south side of the subpart.  The number ‘120’ is handwritten into
this subpart with the letters running from east to west.  The number ‘84’ is
handwritten into this subpart running north to south.

 

935 Washington (lower middle right subpart of Block).  A rectangular subpart
measuring 2.2 inches by 1 inch with the words “935 Washington” running from the
north side to the south side of the subpart.  The subpart is shaded with
crisscrossing diagonal lines.

 

Parking (bottom right subpart of Block).  A square subpart measuring 1.3 inches
by 1.3 inches with the word “Parking” running from the north side to the south
side of the subpart.  The subpart is shaded with diagonal lines.

 

990 Varian (bottom middle subpart of Block).  A rectangular subpart measuring 1
inch by 1.3 inches with the words “990 Varian” running from the north side to
the south side of the subpart.

 

Block 7 (bottom left subpart of Block).  A rectangular subpart with a large X
drawn through it and the words “Block 7” running from the west side to the east
side of the subpart.  This subpart measures 0.8 inches by 2 inches.

 

Block 7 (middle left subpart of Block).  This subpart is separated from the
Block 7 subpart described above by the smaller leg of the ‘L’ shaped space
labeled as Parking.  It is a rectangular subpart with a large X drawn through it
and the words “Block 7” running from the west side to the east side of the
subpart.  This subpart measures 0.8 inches by 1.8 inches.  The number ‘200’ is
handwritten into this subpart with the letters running from east to west.  The
number ‘100’ is handwritten into this subpart running north to south and appears
at the east and west ends of the subpart.

 

Between Varian St. and Washington St. the following words are printed:

 

WOLPER AND COMPANY

660 Woodside Drive

Woodside, CA 94062

 

 

 

6

--------------------------------------------------------------------------------


 

ADDENDUM TO LEASE

Dated March, 2003

By and between

COUNTY ROAD PROPERTIES as Lessor and

GENOMIC SOLUTIONS INC. as Lessee

 

16.28      Parking.

Lessee shall have the exclusive right to use all spaces currently marked
“GeneMachines” on the east side of the premises.

 

16.29      Term.

Paragraph 3.1 of the Lease is modified by the addition of the following:
provided however, that this Lease shall only become effective upon the closing
of the transaction contemplated in that Asset Purchase Agreement (the “Purchase
Agreement”), dated February 28, 2003, between Lessee and Genomic Instrumentation
Services, Inc., d/b/a GeneMachines.

 

16.30      Delay in Commencement.

Paragraph 3.2 of the Lease is modified and shall read in its entirety as
follows:  In the event that the closing of the transactions contemplated by the
Purchase Agreement does not take place prior to April 30, 2003, Lessee shall
have no obligations under this Lease, including any obligation for any security
deposit and Lessor shall be under no obligation to Lessee.

 

16.31      Condition of Premises.

With respect to Paragraph 6.3, Lessor warrants that all building systems and
sub-systems are in good working condition, and that the premises will be free
from any code violations and will comply with ADA requirements at the
commencement of the lease.  Compliance with these warranties shall be at
Lessor’s sole cost and expense.

 

16.32      Options.

A.                                   Grant of Option to Extend: Lessee shall
have the right to extend the term of this Lease (“Option”) for two (2)
consecutive extension terms of three (3) years each, commencing upon the
completion of the initial term, on all the terms and conditions set forth herein
except that rent shall be adjusted at the commencement of each such extension
term pursuant to the provisions set forth below.

 

B.                                     Exercise of Option. Lessee may exercise
its Option(s) to extend by giving notice in writing not later than March 1, 2004
for the first extension term, and not later than March 1, 2007, for the second
extension term.  Notice of the exercise of the Option shall be given by
certified mail, to the Lessor at 660 Woodside Drive, Woodside, CA 94062-2357,
and simultaneously to 1875 Oak Knoll Lane, Menlo Park, CA 94025.  Failure to
exercise an Option in a timely manner shall render it null and void and of no
further force and effect.

 

C.                                     Effect of Default on Options. Lessee
shall have no right to exercise an Option (i) if, at the time of exercise of the
Option, Lessee is in default under the terms of this Lease; or (ii) If Lessee
has failed, on two or more occasions in the preceding twelve (12) months of the
lease term, to remit any installment of rent or any other sum due within ten
(10) days after written notice from Lessor to Lessee that such payment is due. 
All

 

1

--------------------------------------------------------------------------------


 

rights of Lessee under the provisions of an Option shall terminate and be of no
further force or effect, notwithstanding Lessee’s timely exercise of an Option,
if Lessee is in default under the terms of this Lease at the time of the
commencement of the extended term.  Lessor’s failure to serve Notice of Default
prior to the date of commencement of the extended term, after notice of exercise
of Option by Lessee, shall constitute conclusive evidence that Lessee is not
then in default, has timely exercised its Option, and that the extended term has
properly commenced.

 

D.                                    Rent for Extended Term(s). The rental rate
shall be adjusted at the commencement of each extended term, to the Fair Market
Rental Rate for industrial premises with comparable improvements existing at the
time the Option(s) are exercised (but in no event more than one (1) year before
the expiration of each extension term) in the San Carlos-Redwood City area. 
Upon receipt of notice of Lessee’s exercise of its Option, Lessor shall notify
Lessee within thirty (30) days of the rental rate which Lessor believes, in the
exercise of good faith, to reflect the Fair Market Rental Rate applicable for
the extension term (“Lessor’s Rent Notice”).  Lessee shall have a period of
thirty (30) days after receipt of Lessor’s Rent Notice to object to the same, by
written notice to Lessor setting forth the rate which Lessee believes, in the
exercise of good faith, to reflect the Fair Market Rental Rate applicable for
the extension term (“Lessee’s Rent Objection”).  In the event of such objection,
each party shall select an arbitrator within ten (10) days after delivery of
Lessee’s Rent Objection, and within fifteen (15) days thereafter the two
arbitrators shall select a third arbitrator.  The arbitrators so selected shall
meet and confer and determine the appropriate Fair Market Rental Rate for the
duration of the extension term, and their decision shall be final and binding on
the parties.  The arbitrators so selected shall be commercial real estate agents
or brokers with at least five (5) years’ experience in the leasing of like
properties in San Mateo County.  In the event that the decision of the
arbitrators has not, for any reason, been rendered before the commencement of
the extended term, that fact shall not operate to effect or invalidate the
exercise of the Option, but Lessee shall continue to pay rent in the amount due
under this Lease in the month preceding the commencement of the extended term,
subject to retroactive adjustment when the new rental rate is determined.

 

16.33      Pro-ration of Taxes and Insurance.

Lessee’s pro rata share of insurance premiums and taxes shall reflect the ratio
of the approximate square footage of Lessee’s premises (22,000) to the
approximate square footage of all buildings located on the 3.87 acre parcel of
which the leased premises are a part (consisting of approximately 80,000 square
feet).  The parties agree that Lessee’s pro rata share at commencement of the
lease term is 27.5%.  Should the total approximate square footage of the
buildings increase or decrease during the lease term, or any extensions thereof,
Lessee’s pro rata share shall be adjusted accordingly.

 

16.34      Environmental and Hazardous Conditions Disclosure.

Lessor represents and warrants that it has no knowledge of any adverse
environmental conditions, or the presence of toxic or hazardous materials
present in, on, under, or about the premises or the building of which the
premises are a part.  In making such representations and warranties, Lessor
relies upon the “Preliminary Environmental Site Assessment Report for Buildings
1, 2, and 3, dated August 18, 1995 prepared for its former tenant, Harris
Corporation; and upon the Closure Report dated May 20, 1996 prepared for the
Harris Corporation.  (Lessee’s premises consist of Buildings 2 and 3 therein.) 
Lessee acknowledges receipt of a copy of such reports.

 

2

--------------------------------------------------------------------------------


 

Lessee shall not use or store hazardous or toxic materials on the premises
without the prior written consent of the Lessor, which consent shall not be
unreasonably withheld.  Any such use or storage shall be in strict compliance
with any and all applicable governmental regulations and requirements.  Lessee
shall provide a list to Lessor of such hazardous materials it intends to use in
its business prior to the commencement of this Lease, which shall become an
Addendum to this Lease.

 

16.35      Specialized Lessee Improvements.

Lessee reserves the right to remove, at the termination of the Lease (including
any extensions thereof), any “Specialized Lessee Improvements” installed by and
paid for by the Lessee or its predecessor in interest, provided that Lessee
shall repair any damage resulting from said removal.

 

16.37      Sublease Profits.

In the case of any subleasing (except for a sublease under the terms of
Paragraph 12.2) one half of any sums or other economic consideration received by
Lessee as a result of such sublease shall be paid to Lessor, after first
deducting the unamortized cost of leasehold improvements paid for by Lessee and
the costs of any real estate commissions or other costs of subletting.

 

16.38      Authority.

Each individual executing this Lease on behalf of Lessor represents and warrants
that he or she is authorized to do so and that this Lease is binding upon
Lessor.

 

16.39      Compliance with law.

Paragraph 6.2 of the Lease is modified by the addition of the following: 
Notwithstanding any other term of the Lease, if at any time during the term of
this Lease, or any extension thereof, Lessor or Lessee receives any notice of
non-compliance, or requirement for alterations, modifications, or compliance
required in the building or any improvements thereon as imposed on property in
general (as opposed to such requirements that may arise or result from Lessee’s
particular use, alteration, or occupancy of the premises), the cost of
remediation and/or Compliance therewith shall be the obligation of Lessor, at
Lessor’s sole cost and expense.

 

16.40      Alterations and Additions.

Paragraph 7.5(d) of the Lease is modified by the addition of the following: 
Notwithstanding anything to the contrary in this Lease, Lessee shall have the
right to remove any and all assets purchased by Lessee under the Purchase
Agreement.

 

16.41      Indemnity.

Paragraph 8.6 of the lease is modified by the addition of the following: 
Notwithstanding any other term of this Lease, Lessor shall indemnify and hold
harmless Lessee from and against any and all claims arising from the condition
of the premises (except to the extent that the condition complained of was the
result of Lessee’s negligent or willful act or omission), or from any activity,
work or things done, permitted or suffered by Lessor in or about the Premises or
elsewhere, and shall further indemnify and hold harmless Lessee from and against
any and all claims arising from any breach or default in the performance of any
obligation on Lessor’s part to be performed under the terms of this Lease or
from the negligent or willful act or omission of Lessor, Lessor’s agents,
contractors or employees, and from and against all Costs, attorney’s fees,
expenses and liabilities incurred in the defense of any such claim or any action
or proceeding brought thereon; and in case any action or proceeding be brought
against Lessee by reason of any such claim, Lessor upon notice from Lessee shall
defend the same at Lessor’s expense by counsel satisfactory to Lessee.

 

3

--------------------------------------------------------------------------------


 

16.42  Damage and Destruction; Right of Termination by Lessee.

Paragraph 9.5(b) is modified by the addition of the following: Notwithstanding
any other provision of the Lease, in the event of partial damage to the premises
as to which Lessor is obligated to repair or restore the Premises under the
provisions of the Lease, lessee shall have the right to terminate this Lease by
giving written notice to Lessor if such repairs has not been completed within
180 days after such obligation to repair the accrued.  In such event, the Lease
shall terminate on the date of such notice.

 

LESSEE:

 

 

 

GENOMIC SOLUTIONS INC.

 

 

 

By

/s/Jeffrey S. Williams

 

 

 

 

 

 

Its

President

 

 

 

 

LESSOR:

 

 

 

COUNTY ROAD PROPERTIES, a partnership

 

 

 

By

/s/ Roland Lampert

 

By

/s/ Audrey Lampert

 

 

Its

 

 

Its

 

 

 

By

/s/ Boris Wolper

 

By

 

 

 

Its

 

 

Its

 

 

4

--------------------------------------------------------------------------------